     Case 1:15-cv-00382-HSO-JCG Document 333 Filed 01/07/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

DOUGLAS HANDSHOE                             §                         PLAINTIFF
                                             §
                                             §
v.                                           §      Civil No. 1:15cv382-HSO-JCG
                                             §
                                             §
VAUGHN PERRET, et al.                        §                      DEFENDANTS




       ORDER WITHDRAWING DEFENDANT/COUNTERCLAIMANT
              CHARLES LEARY’S [309], [311] MOTIONS

      BEFORE THE COURT are pro se Defendant/Counterclaimant Charles

Leary’s Motion [309] Under Federal Rule of Evidence 201 and Federal Rule of Civil

Procedure 54 and Motion [311] to Strike Defense Pleadings Under Federal Rules of

Civil Procedure 12(f) and 8, which the Court has set for an in-person hearing to be

held on January 9, 2019. On January 7, 2019, the Court received the attached e-

mail from Leary indicating his desire to withdraw his two Motions [309], [311].

The Court finds Leary’s request is well taken and will grant his request to

withdraw the Motions [309], [311].

      IT IS, THEREFORE, ORDERED AND ADJUDGED that,

Defendant/Counterclaimant Charles Leary’s Motion [309] Under Federal Rule of

Evidence 201 and Federal Rule of Civil Procedure 54 and Motion [311] to Strike
    Case 1:15-cv-00382-HSO-JCG Document 333 Filed 01/07/19 Page 2 of 2




Defense Pleadings Under Federal Rules of Civil Procedure 12(f) and 8 are

WITHDRAWN, and the January 9, 2019, hearing is CANCELED.

     SO ORDERED AND ADJUDGED, this the 7th day of January, 2019.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE




                                       -2-
